DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 20-22.


Allowable Subject Matter

Claims 1, 4-11, and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the slot is configured to receive at least two engagement blocks of the mounting bracket.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 4-10, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the slot is configured to receive at least two engagement blocks of the mounting bracket.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 13-14, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 11, these claims are also deemed allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein the slot is configured to receive at least two engagement blocks of the mounting bracket.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 15, these claims are also deemed allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841